                          Case 18-17271-mkn                  Doc 12-3            Entered 12/26/18 22:29:46                     Page 1 of 7
      Fill in this information to identify the case:


      Debtor          Jo & Mike Properties,
      LLC                                                                                 NV
                                                                         District of
                                                                                       (State)
      United          18-17271
             States Bankruptcy
      Case number              Court for the:
      (If known)

                                                                                                                                         Check if this is an
                                                                                                                                             amended filing
  Official Form 206E/F
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Part 1:           List All Creditors with PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       X    No. Go to Part 2.
          Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
       3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                 Total claim            Priority amount
2.1    Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $                          $
                                                               Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
                                                                  Disputed
       Date or dates debt was incurred                          Basis for the claim:



       Last 4 digits of account                                Is the claim subject to offset?
       number                                                   No
                                                                Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (  )


2.2 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $                          $
                                                               Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
                                                                  Disputed
       Date or dates debt was incurred                          Basis for the claim:



       Last 4 digits of account                                Is the claim subject to offset?
       number                                                   No
                                                                Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (  )


2.3 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $                          $
                                                               Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
                                                                  Disputed
       Date or dates debt was incurred                          Basis for the claim:



       Last 4 digits of account                                Is the claim subject to offset?
       number                                                   No
                                                                Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (  )



  Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 1 of
  Debtor
                        Case 18-17271-mkn
                  Jo & Mike Properties, LLC
                                                       Doc 12-3           Entered 12/26/18   22:29:46 Page 2 of 7
                                                                                       Case number (if known) 18-17271
                 Name



 Part 1.     Additional Page


 Copy this page if more space is needed. Continue numbering the lines sequentially from the
 previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.              Total claim   Priority amount



2._    Priority creditor’s name and mailing address                                                      $                 $
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed


       Date or dates debt was incurred                   Basis for the claim:



       Last 4 digits of account                          Is the claim subject to offset?
       number                                             No
                                                          Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (  )


2._    Priority creditor’s name and mailing address                                                      $                 $
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed


       Date or dates debt was incurred                   Basis for the claim:



       Last 4 digits of account                          Is the claim subject to offset?
       number                                             No
                                                          Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (  )

2._    Priority creditor’s name and mailing address                                                      $                 $
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed


       Date or dates debt was incurred                   Basis for the claim:


       Last 4 digits of account                          Is the claim subject to offset?
       number                                             No
                                                          Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (  )

2._    Priority creditor’s name and mailing address      As of the petition filing date, the claim is: $                   $
                                                         Check all that apply.
                                                            Contingent
                                                            Unliquidated
                                                            Disputed

       Date or dates debt was incurred                   Basis for the claim:



       Last 4 digits of account                          Is the claim subject to offset?
       number                                             No
                                                          Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (  )




      Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                    page   of
 Debtor
                        Case 18-17271-mkn
                  Jo & Mike Properties, LLC
                                                         Doc 12-3         Entered 12/26/18   22:29:46 Page 3 of 7
                                                                                       Case number (if known) 18-17271
                 Name


Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

 3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                              Amount of claim

3.1    Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.                           $ 180,000.00
                                                                             Contingent
                                                                             Unliquidated
        MJ Moore & Associates                                                Disputed

                                                                          Basis for the claim: Loan

       Date or dates debt was incurred           December 31, 2009        Is the claim subject to offset?
                                                                          X   No
       Last 4 digits of account number                                       Yes

3.2    Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.                           $
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed

                                                                          Basis for the claim:

       Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                             No
       Last 4 digits of account number                                       Yes

3.3    Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.                           $
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed

                                                                          Basis for the claim:

       Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                             No
       Last 4 digits of account number                                       Yes

3.4    Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.                           $
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed

                                                                          Basis for the claim:

       Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                             No
       Last 4 digits of account number                                       Yes

3.5    Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.                           $
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed

                                                                          Basis for the claim:

       Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                             No
       Last 4 digits of account number                                       Yes

3.6    Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.                           $
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed

                                                                          Basis for the claim:

       Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                             No
       Last 4 digits of account number                                       Yes



      Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page   of
     Debtor
                        Case 18-17271-mkn
                  Jo & Mike Properties, LLC
                                                          Doc 12-3     Entered 12/26/18   22:29:46 Page 4 of 7
                                                                                    Case number (if known) 18-17271
                 Name



 Part 2:      Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                          Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


3.      Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                      Check all that apply.                           $
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                       Liquidated and neither contingent nor
                                                                          disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                         No
        Last 4 digits of account number                                  Yes


3.      Nonpriority creditor’s name and mailing address
                                                                      As of the petition filing date, the claim is:
                                                                      Check all that apply.                           $
                                                                         Contingent
                                                                         Unliquidated
                                                                         Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                         No
        Last 4 digits of account number                                  Yes


3.      Nonpriority creditor’s name and mailing address
                                                                      As of the petition filing date, the claim is:
                                                                      Check all that apply.                           $
                                                                         Contingent
                                                                         Unliquidated
                                                                         Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                         No
        Last 4 digits of account number                                  Yes

3.      Nonpriority creditor’s name and mailing address
                                                                      As of the petition filing date, the claim is:
                                                                      Check all that apply.                           $
                                                                         Contingent
                                                                         Unliquidated
                                                                         Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                         No
        Last 4 digits of account number                                  Yes



3. Nonpriority creditor’s name and mailing address
                                                                      As of the petition filing date, the claim is:
                                                                      Check all that apply.                           $
                                                                         Contingent
                                                                         Unliquidated
                                                                         Disputed

                                                                      Basis for the claim:

        Date or dates debt was incurred                               Is the claim subject to offset?
                                                                         No
        Last 4 digits of account number                                  Yes




      Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page   of
     Debtor
                           Case 18-17271-mkn
                     Jo & Mike Properties, LLC
                                                              Doc 12-3           Entered 12/26/18   22:29:46 Page 5 of 7
                                                                                              Case number (if known) 18-17271
                    Name



Part 3:             List Others to Be Notified About Unsecured Claims


4.     List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



              Name and mailing address                                                         On which line in Part 1 or Part 2 is the         Last 4 digits of
                                                                                               related creditor (if any) listed?                account number, if
                                                                                                                                                any

4.1.                                                                                           Line
                                                                                                     Not listed. Explain


4.2.                                                                                           Line

                                                                                                     Not listed. Explain


4.3.                                                                                           Line

                                                                                                     Not listed. Explain


4.4.                                                                                           Line

                                                                                                     Not listed. Explain


41.                                                                                            Line

                                                                                                     Not listed. Explain


4.5.                                                                                           Line

                                                                                                     Not listed. Explain


4.6.                                                                                           Line

                                                                                                     Not listed. Explain


4.7.                                                                                           Line

                                                                                                     Not listed. Explain


4.8.                                                                                           Line

                                                                                                     Not listed. Explain


4.9.                                                                                           Line

                                                                                                     Not listed. Explain


4.10.                                                                                          Line

                                                                                                     Not listed. Explain

4.11.
                                                                                               Line

                                                                                                     Not listed. Explain




       Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                  page     of
     Debtor
                        Case 18-17271-mkn
                  Jo & Mike Properties, LLC
                                                  Doc 12-3       Entered 12/26/18   22:29:46 Page 6 of 7
                                                                              Case number (if known) 18-17271
                 Name



 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims


          Name and mailing address                                           On which line in Part 1 or Part 2 is the   Last 4 digits of
                                                                             related creditor (if any) listed?          account number,
                                                                                                                        if any
4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain


4.                                                                           Line

                                                                                   Not listed. Explain




      Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                  page      of
 Debtor
                      Case 18-17271-mkn
                Jo & Mike Properties, LLC
                                                  Doc 12-3         Entered 12/26/18   22:29:46 Page 7 of 7
                                                                                Case number (if known) 18-17271
               Name



Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims180,


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                      Total of claim amounts



5a. Total claims from Part 1                                                                5a.       $0




5b. Total claims from Part 2                                                                5b.   +   $ 180,000.00


                                                                                                      180,000.00
5c. Total of Parts 1 and 2
                                                                                            5c.
   Lines 5a + 5b = 5c.




   Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                 page   of
